IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2012

                STATE OF TENNESSEE v. CANDICE STINSON

                  Appeal from the Criminal Court for Shelby County
                          No. 11-01678 Chris Craft, Judge




               No. W2011-02441-CCA-R3-CD - Filed February 4, 2013


The Defendant, Candice Stinson, was convicted by a Shelby County Criminal Court jury of
fourteen counts of cruelty to animals, a Class A misdemeanor. See T.C.A. § 39-14-202
(2010). For each count, the trial court imposed a sentence of eleven months and twenty-nine
days, with six months to be served in jail, and a $200 fine, all to be served concurrently. The
court also ordered her to pay $4824 in restitution to the City of Memphis Animal Services
and prohibited her from owning animals for ten years and from owning animals for
commercial purposes for life. On appeal, the Defendant contends that the trial court erred
by denying her full probation and requiring her to serve seventy-five percent of her sentence
before becoming eligible for release. We affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which N ORMA M CG EE O GLE
and R OGER A. P AGE, JJ., joined.

Linda Kendall Garner, Memphis, Tennessee, for the appellant, Candice Stinson.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Betsy Weintraub, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       In March 2011, a Shelby County grand jury indicted the Defendant, Candice Stinson,
on nineteen counts of cruelty to animals. The record shows the jury found the Defendant
guilty of fourteen counts of animal cruelty but does not include a transcript of the trial or a
statement of the evidence. The sparse record reflects that the Defendant failed to provide the
necessary food, water, and care for a number of pit bull terriers, which required some of the
dogs to be euthanized.

        The Defendant contends that the trial court erred by denying full probation and
requiring her to serve seventy-five percent of the sentence in incarceration before becoming
eligible for release. She argues that a sentence including six-months’ confinement and a ten-
year ban on dog ownership is not the “‘least severe measure necessary to achieve the purpose
for which the sentence is imposed.’” See T.C.A. § 40-35-103(4) (2010). The State contends
that the Defendant has failed to provide an adequate record on appeal and that the appeal
should be dismissed. In the alternative, the State contends that the trial court properly
sentenced the Defendant. We note that the Defendant has failed to include a trial transcript
in the record. We conclude that this failure precludes an adequate review of her sentence and
requires this court to presume that the evidence supported the sentences.

        On appeal, the Defendant was required to prepare a record that conveyed a fair,
accurate, and complete account of what transpired with respect to those issues that are the
bases of the appeal. T.R.A.P. 24(b); State v. Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993).
If no transcript is available, Tennessee Rule of Appellate Procedure 24(c) allows a statement
of the evidence to be submitted. The facts and circumstances of the offense were relevant
to the trial court’s sentencing determination, and the trial transcript recording those facts and
circumstances or a statement of such is absent from the record.

       The trial transcript or a statement of evidence is essential to a proper review of
sentencing. See State v. Andre Jabbar Johnson, No. W2009-02366-CCA-R3-CD, slip op.
at 3 (Tenn. Crim. App. Nov. 17, 2010), perm. app. denied (Tenn. March 18, 2011). “In the
absence of an adequate record on appeal, this court must presume that the trial court’s rulings
were supported by sufficient evidence.” State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim.
App. 1991); see also State v. Roberts, 775 S.W.2d 833, 836 (Tenn. Crim. App. 1988).
Nothing in the existing record shows otherwise. The Defendant is not entitled to relief.

       In consideration of the foregoing and the record as a whole, the judgments of the trial
court are affirmed.




                                            ______________________________________
                                            JOSEPH M. TIPTON, PRESIDING JUDGE




                                               -2-